DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 and 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bernstein et al. (“Bernstein”) (U.S. Patent No. 6,970,189).

In regards to claim 21, Bernstein teaches a computing device comprising: 
	a hardware processing unit (See FIG. 1 and 5); and 
	a hardware memory device or storage device storing instructions which, when executed by the hardware processing unit (See col. 12, li. 53-60), cause the hardware processing unit to: 
	receive weather conditions at a location of a trail camera or one or more images captured by the trail camera (See col. 4, li. 52-64); 
	determine a setting adjustment for the trail camera based at least on the weather conditions at the location of the trail camera or the one or more images captured by the trail camera (See col. 3, li. 10-27 in view of col. 4, li. 52-64); and 


In regards to claim 31, Bernstein teaches a method comprising: 
	receiving weather conditions at a location of a trail camera or one or more images captured by the trail camera (See col. 4, li. 52-64); 
	determining a setting adjustment for the trail camera based at least on the weather conditions at the location of the trail camera or the one or more images captured by the trail camera (See col. 3, li. 10-27 in view of col. 4, li. 52-64); and 
	sending one or more instructions to the trail camera over a wired or wireless network to perform the setting adjustment (See col. 3, li. 10-27 and col. 4, li. 52-64 in view of FIG. 1), wherein the setting adjustment controls at least one of time lapse functionality, triggering functionality, flash intensity, picture/video mode functionality, number of pictures taken per trigger, length of videos, and/or image resolution of the trail camera (See col. 5, li. 7-31 wherein some parameters may include, for example, shutter speed, change of still images/burst images/timelapse images, etc.; other example parameter settings may be seen in Table II in col. 9 and 10, li. 50-67 and 1-20, respectively).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al. (“Bernstein”) (U.S. Patent No. 6,970,189) in view of Pyle et al. (“Pyle”) (U.S. PG Publication No. 2003/0043292).

In regards to claim 22, Bernstein teaches the computing device of claim 21, wherein the instructions, when executed by the hardware processing unit, cause the hardware processing unit to: based at least on the weather conditions at the location of the trail camera, determine the setting adjustment to switch the trail camera from time lapse mode to triggering mode or from triggering mode to time lapse mode (See col. 5, li. 7-31 wherein the system may change capture type from still image to burst images to timelapse images), wherein the time lapse mode involves capturing images at regular intervals (See col. 5, li. 7-31 wherein it is understood that this is what time lapse imaging is).
	Bernstein, however, fails to teach the triggering mode involves capturing images in response to motion sensor triggers.
	In a similar endeavor Pyle teaches the triggering mode involves capturing images in response to motion sensor triggers (See ¶0091).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Pyle into Bernstein because it allows for the capture of animal wildlife even in situations of low-light as described in ¶0091.

In regards to claim 32, Bernstein fails to teach the method of claim 31, further comprising: performing image analysis on the one or more images captured by the trail camera to detect the presence or absence of one or more animals in the one or more images; and determine the setting adjustment based at least on the presence or absence of the one or more animals in the one or more images.
	In a similar endeavor Pyle teaches performing image analysis on the one or more images captured by the trail camera to detect the presence or absence of one or more animals in the one or more images (See ¶0091 wherein the system may sense the presence of an animal); and 
	determine the setting adjustment based at least on the presence or absence of the one or more animals in the one or more images (See ¶0091 wherein the presence of an animal triggers a light source which in turn triggers a setting adjustment for image capturing).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Pyle into Bernstein because it allows for the capture of animal wildlife even in situations of low-light as described in ¶0091.

Claim 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al. (“Bernstein”) (U.S. Patent No. 6,970,189) in view of Pyle et al. (“Pyle”) (U.S. PG Publication No. 2003/0043292) and Hamann et al. (“Hamann”) (U.S. PG Publication No. 2014/0320607).

In regards to claim 23, Bernstein fails to teach the computing device of claim 22, wherein the instructions, when executed by the hardware processing unit, cause the hardware processing unit to: based at least on wind velocity at the location of the trail camera, determine the setting adjustment to switch the trail camera from the time lapse mode to the triggering mode or from the triggering mode to the time lapse mode.

	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Hamann into Bernstein because it allows for an adaptive image capturing system which may change its capture type according to the weather, and particularly, to the win as described in ¶0043.

In regards to claim 24, Bernstein teaches the computing device of claim 23, wherein the instructions, when executed by the hardware processing unit, cause the hardware processing unit to: when the wind velocity exceeds a threshold, determine the setting adjustment to cause the trail camera to switch from the triggering mode to the time lapse mode.
	In a similar endeavor Hamann teaches when the wind velocity exceeds a threshold, determine the setting adjustment to cause the trail camera to switch from the triggering mode to the time lapse mode (See ¶0043 wherein a time lapse may be used and changed according to the wind, wherein it is obvious to one of ordinary skill in view of this teaching that this may be changed at the bottom of the condition where wind is absent to switch to a different capture type).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Hamann into Bernstein because it allows for an adaptive image capturing system which may change its capture type according to the weather, and particularly, to the win as described in ¶0043.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al. (“Bernstein”) (U.S. Patent No. 6,970,189) in view of Pillman et al. (“Pill”) (U.S. PG Publication No. 2014/0085507).

In regards to claim 25, Bernstein fails to explicitly teach he computing device of claim 21, wherein the instructions, when executed by the hardware processing unit, cause the hardware processing unit to: based at least on the weather conditions at the location of the trail camera, determine the setting adjustment to transition the trail camera from picture mode to video mode, from video to picture mode, to adjust the number of pictures captured per motion sensor trigger, to adjust video length, or to adjust image resolution.
	That is, Bernstein states that various setting parameters may be changed for the camera according to the weather as described in col. 5, li. 7-31, as well as col. 9 and 10, li. 50-67 and 1-20, respectively, and that further settings may be adjusted, the specific parameter settings as claimed are not described.
	As such, in view of Bernstein’s teaching, Pill teaches based at least on the weather conditions at the location of the trail camera, determine the setting adjustment to transition the trail camera from picture mode to video mode, from video to picture mode, to adjust the number of pictures captured per motion sensor trigger, to adjust video length, or to adjust image resolution (See ¶0059 wherein various modes, such as video capture mode, still capture mode, etc. and settings may be changed automatically in response to various input such as weather broadcasts).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Pill into Bernstein because it allows for the .

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al. (“Bernstein”) (U.S. Patent No. 6,970,189) in view of Pillman et al. (“Pill”) (U.S. PG Publication No. 2014/0085507) and Hamann et al. (“Hamann”) (U.S. PG Publication No. 2014/0320607).

In regards to claim 26, Bernstein fails to teach the computing device of claim 25, wherein the instructions, when executed by the hardware processing unit, cause the hardware processing unit to: 
	based at least on wind velocity at the location of the trail camera, determine the setting adjustment to transition the trail camera from the picture mode to the video mode, from the video to the picture mode, to adjust the number of pictures captured per motion sensor trigger, to adjust video length, or to adjust the image resolution.
	In a similar endeavor Hamann and Pill teach based at least on wind velocity at the location of the trail camera, determine the setting adjustment to transition the trail camera from the picture mode to the video mode, from the video to the picture mode, to adjust the number of pictures captured per motion sensor trigger, to adjust video length, or to adjust the image resolution (See ¶0043 wherein a time lapse may be used and changed according to the wind, wherein it is obvious to one of ordinary skill in view of this teaching that this may be changed at the bottom of the condition where wind is absent to switch to a different capture type including a number of pictures captured, this is taken in view of Pill’s teaching of switching to other capture modes based on at least weather conditions).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Hamann into Bernstein because it allows for an adaptive image capturing system which may change its capture type according to the weather, 

In regards to claim 27, Bernstein fails to teach the computing device of claim 26, wherein the instructions, when executed by the hardware processing unit, cause the hardware processing unit to: when the wind velocity exceeds a threshold, determine the setting adjustment to at least one of transition the trail camera from video mode to picture mode, reduce image resolution, or reduce a number of images captured per motion sensor trigger.
	In a similar endeavor Hamann and Pill teach when the wind velocity exceeds a threshold, determine the setting adjustment to at least one of transition the trail camera from video mode to picture mode, reduce image resolution, or reduce a number of images captured per motion sensor trigger (See ¶0043 wherein a time lapse may be used and changed according to the wind, wherein it is obvious to one of ordinary skill in view of this teaching that this may be changed at the top of the condition [winds of up to a certain speed] to switch to a different capture type including a number of pictures captured, this is taken in view of Pill’s teaching of switching to other capture modes based on at least weather conditions).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Hamann into Bernstein because it allows for an adaptive image capturing system which may change its capture type according to the weather, and particularly, to the win as described in ¶0043 of Hamann, and allowing for the automatic setting of camera modes based on a variety of inputs as described in ¶0059, thus allowing for a more adjustable and adaptable system.

Claims 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al. (“Bernstein”) (U.S. Patent No. 6,970,189) in view of Somasundaram (“Soma”) (U.S. PG Publication No. 2013/0158721)

In regards to claim 28, Bernstein fails to teach the computing device of claim 21, wherein the instructions, when executed by the hardware processing unit, cause the hardware processing unit to: based at least on the weather conditions at the location of the trail camera, determine the setting adjustment to a motion sensor sensitivity of the trail camera.
	In a similar endeavor Soma teaches based at least on the weather conditions at the location of the trail camera, determine the setting adjustment to a motion sensor sensitivity of the trail camera (See ¶0057).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Soma into Bernstein because it allows for a variability of motion sensor sensitivity settings based on a variability of inputs as described in ¶0057, dependent upon information such as temperature, humidity or other particular weather parameters.

In regards to claim 29, Bernstein fails to teach the computing device of claim 28, wherein the instructions, when executed by the hardware processing unit, cause the hardware processing unit to: based at least on a wind velocity at the location of the trail camera, determine the setting adjustment to the motion sensor sensitivity of the trail camera.
	In a similar endeavor Soma teaches based at least on a wind velocity at the location of the trail camera, determine the setting adjustment to the motion sensor sensitivity of the trail camera (See ¶0057 wherein it is understood by one of ordinary skill in the art that a particular weather parameter may relate to certain wind velocities).


In regards to claim 30, Bernstein fails to teach the computing device of claim 29, wherein the instructions, when executed by the hardware processing unit, cause the hardware processing unit to: when the wind velocity exceeds a threshold, reduce the motion sensor sensitivity of the trail camera.
	In a similar endeavor Soma teaches when the wind velocity exceeds a threshold, reduce the motion sensor sensitivity of the trail camera  (See ¶0057 wherein it is understood by one of ordinary skill in the art that a particular weather parameter may relate to certain wind velocities).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Soma into Bernstein because it allows for a variability of motion sensor sensitivity settings based on a variability of inputs as described in ¶0057, dependent upon information such as temperature, humidity or other particular weather parameters.

Claims 33, 35 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al. (“Bernstein”) (U.S. Patent No. 6,970,189) in view of Pyle et al. (“Pyle”) (U.S. PG Publication No. 2003/0043292) and Attwood (U.S. PG Publication No. 2011/0177841).

In regards to claim 33, Berstein fails to teach the method of claim 32, further comprising: 
	determining the setting adjustment to cause the trail camera to initiate time lapse mode when at least one animal is detected in at least one image.

	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Attwood into Bernstein because it allows for video imaging of animals in nature that is triggered when an animal enters view as described in ¶0052, as one of many applications in which such a technique may be used as taught by Attwood.

In regards to claim 35, Bernstein fails to teach the method of claim 32, further comprising: 
	determining the setting adjustment to cause the trail camera to temporarily enter time lapse mode when at least one animal is detected in at least one image.
	In a similar endeavor Attwood teaches determining the setting adjustment to cause the trail camera to temporarily enter time lapse mode when at least one animal is detected in at least one image (See ¶0053 wherein time lapse nature photography may be triggered when an animal enters its view).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Attwood into Bernstein because it allows for video imaging of animals in nature that is triggered when an animal enters view as described in ¶0052, as one of many applications in which such a technique may be used as taught by Attwood.

In regards to claim 40, Bernstein fails to teach the method of claim 32, further comprising: 
	responsive to detection of at least one animal in at least one image, determine the setting adjustment to increase motion sensor sensitivity of the trail camera.
	In a similar endeavor Attwood teaches responsive to detection of at least one animal in at least one image, determine the setting adjustment to increase motion sensor sensitivity of the trail camera 
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Attwood into Bernstein because it allows for video imaging of animals in nature that is triggered when an animal enters view as described in ¶0052, as one of many applications in which such a technique may be used as taught by Attwood.

Allowable Subject Matter
Claims 34, 36-39 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483